Citation Nr: 0613257	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-19 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a jaw 
disability to include temporomandibular joint syndrome (TMJ), 
and if so, whether service connection is warranted.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a cervical spine 
disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected low back strain.  




REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1976.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 RO rating decision, which denied 
claims of entitlement to service connection for PTSD and a 
cervical spine disability; which determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for headaches and a jaw 
disability to include TMJ; and which granted service 
connection and a 10 percent rating for chronic low back 
strain, effective in January 1997.  

In her November 1998 substantive appeal, the veteran 
indicated her desire for a hearing at the RO before a 
Veterans Law Judge.  Subsequently, through her representative 
at that time, she requested a hearing at the RO before a 
local hearing officer, and such hearing was held in July 
2001.  In a March 2003 statement, her current representative 
noted that the veteran desired neither a video conference 
hearing nor in-person hearing before a Veterans Law Judge.  
Her request for such is therefore deemed withdrawn.  

In regard to the July 2001 personal hearing at the RO, it is 
noted that testimony was not taken as to the issue of a 
higher rating for low back strain.  The local hearing 
officer, in fact, stated that the issue was not on appeal at 
that point.  Nevertheless, of record is a timely filed notice 
of disagreement (received in October 1998) with the rating 
assignment, issuance of a statement of the case (in October 
1998) concerning the rating assignment, a timely filed 
substantive appeal (received in November 1998), issuance of 
supplemental statements of the case (in June 2004 and January 
2005) concerning the rating assignment, RO certification of 
appeal of the higher rating issue (in March 2005), and a 
brief in support of the veteran's appeal for a higher rating 
(received in January 2006).  In light of the foregoing 
record, the Board considers that the claim for a higher 
rating for low back strain is properly on appeal.  

In a supplemental statement of the case issued to the veteran 
in June 2004, the RO determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for headaches and a jaw 
disability to include TMJ, and then denied the claims on the 
merits.  Notwithstanding such action, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claims has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  The issues on 
appeal are phrased accordingly.

The issue of a higher rating for the service-connected low 
back strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In an unappealed August 1993 rating decision, the RO 
denied entitlement to service connection for migraine 
headaches; the evidence received since this determination is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  In an unappealed August 1993 rating decision, the RO 
denied entitlement to service connection for TMJ; the 
evidence received since this determination includes evidence 
that is not cumulative or redundant of evidence previously 
considered and that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no competent evidence to show that the veteran 
has a current jaw disability to include TMJ that is 
etiologically related to an injury sustained during service 
or otherwise related to her period of active military 
service.

5.  The veteran is shown to have a diagnosis of PTSD 
attributable to a stressor that she experienced during her 
period of military service, and there is credible evidence to 
corroborate that such stressor based on a personal assault 
occurred.  

6.  The medical evidence shows that a cervical spine 
disability was first clinically manifest years after the 
veteran's discharge from active service; a cervical spine 
disability is not shown to be due to disease or injury in 
active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
headaches; and the August 1993 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993, 2005); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a jaw 
disorder to include TMJ.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  A jaw disability to include TMJ is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

5.  A cervical spine disability was not due to disease or 
injury that was incurred in or aggravated by service, nor may 
a cervical spine disability be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  The VCAA and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in October 1997, which was 
prior to the enactment of the VCAA.  At any rate, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in March 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of her appeal.  Accordingly, the Board will proceed to 
adjudicate these claims.  

In the VCAA notice sent to the veteran in January 2002 and 
June 2003, the RO advised the veteran of what was required to 
prevail on her claims of service connection, what 
specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist her in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  In fact, the RO solicited 
medical releases for more than 20 private medical providers 
from information gathered from her testimony and information 
previously of record.  

It is noted in regard to the headaches and TMJ claims that, 
in the VCAA notices of January 2002 and June 2003, the RO did 
not specifically advise the veteran of what was required to 
prevail on her applications to reopen a claim of entitlement 
to service connection for headaches and a jaw disability to 
include TMJ (e.g., new and material evidence, and how those 
terms are defined), and to that end what information and 
evidence the veteran was expected to furnish.  As noted in 
the introduction, the RO reopened the claims in June 2004, 
having found that new and material evidence had been received 
since a previous final decision denying service connection 
for the claimed disabilities.  In any event, it is noted that 
the veteran was sent the VCAA notices in January 2002 and 
June 2003, which refer to these disabilities, albeit not in 
the context of presenting new and material evidence to reopen 
the claims, and as noted above, the veteran was informed of 
the information or evidence required to establish service 
connection for the disabilities, and the parties responsible 
for obtaining that evidence.  As she was notified of the 
underlying requirements to establish service connection, 
which essentially are more stringent than those requirements 
relevant to submitting new and material evidence to reopen 
the headache and TMJ claims, and she endeavored to meet such 
requirements through the submission of medical evidence and 
statements, the Board finds that VA has essentially satisfied 
its obligation to notify and that any error or omission in 
providing notice would not result in prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005).  

In any event, the veteran was notified through the rating 
decision of October 1997 and statement of the case issued in 
October 1998, of what was required to prevail on her 
applications to reopen a claim of entitlement to service 
connection for headaches and a jaw disability to include TMJ 
(e.g., new and material evidence, and how those terms are 
defined), and to that end what information and evidence the 
veteran was expected to furnish.  Further, as determined 
herein below, new and material evidence has been received to 
reopen the TMJ claim, so that claim is adjudicated on the 
merits.  Thus, any notice deficiency regarding new and 
material evidence and the TMJ claim is harmless in light of 
the decision below.  The Board further notes that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of the underlying claims of service 
connection for headaches and TMJ and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
the service connection claims.  Viewed in context, the 
furnishing of a VCAA notice relevant to the underlying claim 
of service connection for headaches and TMJ did not 
compromise "the essential fairness of the [adjudication]."  
The veteran has had a "meaningful opportunity to participate 
effectively" in the processing of her claims, albeit the 
underlying claim of service connection.  Id. at 129.  In 
short, the present adjudication of the appeal on the basis of 
determining whether to reopen the headaches and TMJ claims 
will not result in any prejudice to the veteran.

Further, the veteran was provided with a copy of the rating 
decision dated in October 1997 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection (and, as noted above, for reopening claims 
based on submission of new and material evidence).  In the 
rating decisions, the RO also informed the veteran of the 
reasons for its determinations and the evidence it had 
considered in its considerations.  The general advisements 
were reiterated in the statement of the case issued in 
October 1998.  While the rating decision and statement of the 
case referred to the requirement of establishing a well-
grounded claim in regard to the PTSD and cervical spine 
claims, such requirement had been eliminated by the enactment 
of the VCAA.  Accordingly, the RO in the supplemental 
statements of the case issued to the veteran in June 2004 and 
January 2005 adjudicated those claims on the merits.  The 
June 2004 supplemental statement of the case also contained 
the regulations promulgated in light of the VCAA and the 
United States Code cites relevant to the VCAA.  Further, the 
statement of the case and supplemental statements of the 
case, as well as the personal hearing at the RO in July 2001, 
provided the veteran opportunity to identify or submit any 
evidence she wished to be considered in connection with her 
appeal.  As such, through these documents, the RO informed 
the veteran of the information and evidence needed to 
substantiate her claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate her 
claims of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
hearing officer at the RO in July 2001, and a 59-page 
transcript of that hearing has been associated with the 
claims file.  The RO has obtained the veteran's service 
medical and personnel records.  The RO has also obtained the 
veteran's VA medical treatment records, as well as volumes of 
private treatment records identified by the veteran as 
pertinent to the appeal.  Additionally, the RO has obtained 
records from the Social Security Administration relevant to 
the veteran's award of disability benefits in October 1992.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in July 1997 
(mental disorders), August 1997 (spinal disorders), October 
2004 (PTSD), and November 2004 (neurological disorders), 
specifically to address the conditions at issue.  The veteran 
has not alleged, nor does the record currently reflect, that 
there exists any additional relevant available evidence for 
consideration in her appeal of these issues.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

In regard to the headache and TMJ claims, the Board notes 
that VA amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  Although 
the rule is generally effective on November 9, 2000, the 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing.  It applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claims to reopen, which were received 
in January 1997.  Further, the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which relate to 
the assistance VA will provide to a claimant attempting to 
reopen a finally decided claim, provide rights in addition to 
those provided by the VCAA.  The authority to provide such 
additional assistance is provided by 38 U.S.C. § 5103A(g), 
which provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable on 
the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  However, they are not 
applicable to the veteran's claims to reopen, which were 
received in January 1997.  

In addition to the actions of the RO in developing the 
claims, described above, the Board notes that VA's duties 
under the VCAA do not mandate obtaining a medical examination 
or opinion prior to a claim having been reopened.  
Nonetheless, following its reopening of the headache and TMJ 
claims, the RO arranged to have the veteran undergo VA 
examinations in September 2004 (dental) and November 2004 
(neurological), for the purpose of evaluating the current 
nature and etiology of the claimed headaches and TMJ 
disabilities.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration relevant to these two 
issues.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  New and Material Evidence to Reopen Claims of Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including organic diseases of the nervous system, if manifest 
to a compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2005).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in January 1997.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO in a rating decision of August 
1993 denied service connection for migraine headaches and 
TMJ.  In a letter dated in August 1993, the RO informed the 
veteran of its determination and of her rights to appeal.  As 
the veteran did not appeal the RO's August 1993 decision, it 
is considered final, with the exception that the claims may 
be reopened if new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993, 2005); 38 C.F.R. § 3.156 (2001); Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The last final disallowance of the veteran's claims in this 
case is the August 1993 RO rating decision.  As such, the 
Board will consider evidence submitted since this 
determination in order to ascertain whether that evidence is 
new and material to reopen the veteran's service connection 
claims.  

A.  Headaches

In the August 1993 decision, the RO considered the veteran's 
service medical records and statements of the veteran.  
Service medical records indicate that on a report of medical 
history, dated in July 1973, the veteran reported having had 
frequent or severe headache.  A physical examination was 
negative for headaches.  On another report of medical 
history, dated in August 1973, the veteran denied having had 
frequent or severe headache, and a review of systems was 
essentially negative at that time.  In April 1976, she was 
seen with complaints of nausea, vomiting, diarrhea, headache, 
and chills.  The headaches were mainly in the back of the 
head and were throbbing.  Two days later in April 1976, she 
was seen again.  She still had occipital headaches and 
nausea.  Within days, a recheck indicated that she was 
feeling well except for headache.  She was returned to duty 
at that time.  At the time of a separation physical 
examination in August 1976, it was noted on a medical history 
form that the veteran had admitted to muscle tension 
headaches.  In April 1993, the veteran submitted her initial 
claim for disability compensation, alleging that the onset of 
migraine headaches was during service.  In her application, 
she indicated that since service she had received treatment 
for headaches at a private medical facility in 1993.  She 
subsequently failed to appear at a VA examination scheduled 
in June 1993, to assess the claimed headaches.  

The evidence received since the RO's August 1993 decision 
consists of private and VA medical records, statements and 
testimony of the veteran, records from the Social Security 
Administration, and statements from family and a friend.  

In regard to the additional medical evidence, records from 
Richland Memorial Hospital dated in November 1979 indicate 
that the veteran was seen for a back problem.  On a review of 
systems, she reported that she had occasional headaches.  
While admitted, the veteran was treated for a severe headache 
or migraine.  In private counseling notes by J. W., Ed. S., 
dated in October 1981, the veteran was indicated to be 
developing a headache.  A discharge summary from Covenant 
Medical Center indicates in October 1987 that the veteran had 
presented with several problems and that she was prone to 
frequent severe migraine headaches.  It was noted in the 
section detailing past medical history that the veteran had 
problems with chronic headaches since January 1985.  In a 
November 1990 letter, a private neurologist indicated that 
the veteran was seen with reports of increased frequency of 
headaches.  A private orthopedic clinic note dated in March 
1992 indicates that the veteran complained of a long history 
of headaches that were very frequent and bothersome for her.  
In October 1992, she was awarded Social Security disability 
benefits, in part based on evidence of chronic migraine 
headaches.  She was seen at Covenant Medical Center in July 
1993 and December 1994 with migraine headaches, among other 
things.  In records of private dental treatment, it was noted 
in October 1998 that the veteran's mouth guard helped with 
her headaches.  In a February 1996 report from Cedar Valley 
Chiropractic, her chiropractor indicated that the veteran had 
a migraine starting, and that the assessment included 
migraine associated with cervical problems.  She was seen at 
Covenant Medical Center in May 1997 with acute and chronic 
cephalgia.  More recently, she was followed periodically for 
chronic headaches by F. M., M.D., of Physical Medicine & 
Rehabilitation Associates of N.E. Iowa.  

At the time of a VA examination in November 2004, the veteran 
was diagnosed with chronic headaches.  As part of the 
examination, the examiner reviewed the claims file and 
evaluated the veteran.  The examiner noted the veteran's 
report of the onset of headaches in either 1973 or 1974, and 
of the differing types of headaches (i.e., migraine, tension, 
and sinus) from which she suffered.  The examiner concluded 
that her review of the claims file did not support the 
claimed time of onset of headaches, and that she could find 
no evidence of any connection between the veteran's chronic 
ongoing headaches and her military service.  

In statements and testimony given at a hearing at the RO in 
July 2001, the veteran indicated that she had been physically 
abused by a sergeant in the mess, who slammed her against the 
shelves in the cooler, once kicked her hard in the head and 
back, and kicked her legs out from under her, which caused 
her to fall down concrete steps and to hit her head on each 
step.  She indicated that she was treated for migraines in 
the service.   

Additionally, the veteran's sister-in-law indicated in August 
2004 that from 1983 to 1994 she and the veteran's brother 
transported the veteran to the emergency room at Covenant 
Medical Center several times for headaches and vomiting.  She 
stated that the veteran related that she had been having 
migraines ever since she was injured in the service.  Her 
brother recalled that the veteran had headaches and nausea 
when she attended his wedding in the spring of 1979.  The 
veteran's roommate since 1994 indicated in August 2004 that 
the veteran suffered from severe migraine headaches.  

In regard to the evidence submitted since the August 1993 RO 
decision, the Board finds that it is new to the extent that 
it was not in existence and considered by the RO in August 
1993.  However, the evidence is essentially cumulative or 
redundant of the evidence previously considered.  In the 
August 1993 decision, the RO denied the veteran's claim on 
the basis that there was no evidence to show that the 
veteran's headaches noted in service were chronic, 
particularly as there was no evidence to show that the 
condition had existed since her period of service.  While the 
evidence received since that 1993 decision does demonstrate 
that the veteran is currently diagnosed with chronic 
headaches, ultimately the evidence is not probative of the 
underlying issue of incurrence or aggravation of the 
headaches during service.  Thus, it cannot be said to be 
material evidence.  

The additional medical evidence added to the record shows 
that the veteran has been treated for ongoing headaches for 
many years, perhaps as early as 1979.  The veteran currently 
is shown to suffer from different types of headaches, and the 
record is at times unclear as to the type of headache treated 
in service and beginning in 1979.  In any event, 
notwithstanding the VA examination report of November 2004, 
the additional medical evidence presented does not address 
the issue of whether her current headache disability is 
traceable to her period of military service.  As for the VA 
examination report of November 2004, while it does address 
the underlying issue, it does not demonstrate that the 
veteran's headaches noted in service were chronic therefrom, 
which is the basis for the RO's August 1993 previous denial.  
Thus, the VA report is cumulative, not new, evidence, and it 
is also not material evidence.  In sum, the nature of the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It is further noted that since the August 1993 RO decision, 
the veteran provided personal statements and testimony, which 
were not previously made, concerning the possible cause of 
her headaches.  She related her headaches to physical abuse 
during service.  She also submitted statements from family 
and a friend, who were witnesses to her headaches beginning 
in 1979 and who recalled that the veteran believed the onset 
of her headaches was during her military service.  The 
statements are presumed credible, and, to the extent not 
cumulative and redundant of assertions and theories already 
raised, are considered new evidence.  Nevertheless, the 
veteran's assertions as to service causation are not material 
evidence because she is a layperson and thus has no 
competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
Hickson v. West, 11 Vet App (1998), the Court held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.

In sum, none of the evidence submitted since the August 1993 
RO decision is both new and material.  38 C.F.R. § 3.156(a).  
Thus, the claim of entitlement to service connection for 
headaches has not been reopened, and the August 1993 RO 
decision remains final.  

B.  A Jaw Disability, to Include TMJ

In the August 1993 decision, the RO considered various 
service medical records and statements of the veteran.  The 
available service medical records did not show any 
complaints, clinical findings, or diagnosis of a jaw disorder 
or TMJ.  In April 1993, the veteran submitted her initial 
claim for disability compensation, alleging that the onset of 
TMJ was during service.  In her application, she indicated 
that since service she had received treatment for TMJ at a 
private medical facility in 1993.  

The evidence received since the RO's August 1993 decision 
includes additional service medical records, private and VA 
medical records, statements and testimony of the veteran, 
records from the Social Security Administration, and 
statements from family and friends, which were not previously 
considered by the RO. 

The additional medical records include both service and post-
service records relative to treatment of the jaw.  Of 
particular significance are notations dated in service in 
October 1974 of severe pain in the left masseter for three 
days and a diagnosis of myositis of the left masseter.  Such 
medical evidence appears to support the veteran's contention 
that she has a jaw disability or TMJ that can be related back 
to physical abuse at the hands of a sergeant in the mess, who 
reportedly grabbed her by the jaws and lifted her up off the 
floor and who squeezed her cheeks against her teeth hard 
enough to cause sores and bleeding inside her mouth.  The RO 
in its August 1993 decision denied the veteran's claim in 
part on the basis that there was no showing of her claimed 
condition in service.  The additional service medical 
records, however, show that the veteran was indeed treated 
for a complaint relative to the cheek.  In considering the 
additional service medical evidence in the face of the 
veteran's new allegations of causation, and notwithstanding a 
September 2004 VA examination report that is not supportive 
of her claim, the Board finds that the additionally-received 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the TMJ claim.  38 
C.F.R. § 3.156.  Thus, the Board finds that new and material 
evidence has been submitted since the August 1993 RO decision 
that denied service connection for TMJ, and that the claim is 
reopened.  The merits of the claim will be adjudicated in 
this decision, herein below.  

IV.  Merits of the PTSD, Cervical Spine, and TMJ Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In regard to claims of entitlement to service connection for 
PTSD, the following elements must be satisfied:  (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A.  PTSD

The veteran contends that she has PTSD that is related to her 
period of military service from August 1973 to October 1976.  
She maintains that her PTSD is related to sexual assault in 
service by two different servicemen during her first year of 
active service.  At a hearing at the RO in July 2001, as well 
as in various lengthy statements submitted by the veteran, 
she described in detail the assaults by two male superiors.  
As to the first assault, they involved rape by a sergeant 
under whom she worked as a clerk typist.  She was 
subsequently assigned to the mess hall and there she 
described exposure to harassments and assault by an 
individual (mess sergeant) under whom she worked.  She 
indicated that as a coping mechanism, she began to drink 
excessive amounts of alcohol during that first year of active 
service.  She also indicated that after that first year, she 
did not encounter abuse and was able to excel in the 
performance of her duties.  

The service medical records do not show any complaints, 
clinical findings, or diagnosis of a psychiatric disorder.  
The service personnel records show that the veteran's 
military occupational specialty (MOS) was a clerk typist 
while on active service in the Army (her MOS was a cook while 
on inactive service prior to August 1973).  In performance 
evaluations and letters of appreciation dated in 1975 and 
1976, she was given an outstanding rating and highly praised 
for her performance in the course of her duties, for the 
period beginning July 1974, when she began training as a 
supply clerk at the Field Wire School.  There are no 
evaluations of record relative to the veteran's performance 
from the period of August 1973 to July 1974.  The veteran 
submitted a disposition form (DA Form 2496), dated in August 
1974, wherein she requested reclassification to another MOS.  
Her request was based upon problems she was having with her 
back and legs, and she also made reference to a personal 
conflict developing between the mess sergeant and herself, 
due to her "going on sick call so much during this period."  
She indicated that she was "on the wrong foot with most of 
[her] superiors creating a very tense and difficult job 
situation for quite a few weeks."  She indicated that she 
was under "emotional and physical strain" and had had an 
argument with her mess sergeant, which resulted in an Article 
15 for misconduct for being absent from work without proper 
authority.  She indicated that she had filed a formal 
complaint because she was "being forced to work under 
conditions in which [she] could no longer function properly 
and efficiently."  She stated that "if given the chance to 
work in a different MOS I can once again become a productive 
member of the Army."  In August 1974, she indicated that she 
was transferred to the Field Wireman Course Supply room, and 
that since leaving the dining facility her health was much 
better, because she was no longer spending eight to 10 hours 
on her feet.  
 
The post-service VA and private records show that the veteran 
has been diagnosed with various mental disorders, to include 
PTSD.  She was admitted to a VA hospital in August 1982 for 
major depression and was treated privately for depressive 
symptoms thereafter.  In an October 1990 psychiatric 
evaluation at Black Hawk-Grundy Mental Health Center, she 
reported having seen a private psychologist while she was in 
the Army, in relation to some difficulty with anxiety and 
depression.  That psychologist, in a statement dated in April 
1999, stated that she recalled seeing the veteran in therapy 
for substance abuse treatment during her service and also 
remembered that the veteran was experiencing some confusion 
and ambivalence about her sexuality at that time.  The 
psychologist also remembered that the veteran felt generally 
victimized in her life while presenting an appearance of 
being "tough."  The veteran was awarded Social Security 
disability benefits in 1992, in part, based on a 
neuropsychiatric disorder with associated substance addiction 
disorder.  

The medical records that reference PTSD, in particular, are 
dated beginning in 1996, prior to the filing of the veteran's 
claim of service connection for PTSD in January 1997.  These 
records are derived from VA treatment reports, but 
subsequently include private treatment reports, such as those 
from Black Hawk-Grundy Mental Health Center.  These records 
contain the veteran's report of sexual abuse and harassment 
while in the military (as well as in childhood by a family 
member).  The veteran has since strongly objected to any 
inference that there was sexual abuse at the hands of a 
family member, and claims that any report thereon was based 
on a misinterpretation of a certain incident that she had 
described from childhood.  

With respect to a diagnosis of PTSD in the record, there is 
clear evidence that the veteran has a current diagnosis under 
the criteria of DSM-IV, as required by 38 C.F.R. § 3.304(f).  
Such evidence includes VA examination reports dated in July 
1997 and October 2004, wherein the veteran was diagnosed with 
PTSD.  In the October 2004 report in particular, her PTSD was 
attributed to military sexual trauma, provided that her 
account of the trauma was independently validated or 
verified.  Private medical evidence includes a statement by a 
long-time counselor at Black Hawk-Grundy Mental Health 
Center, who in November 2002 indicated that the veteran had a 
long history of PTSD, with ongoing flashbacks related to 
sexual abuse that occurred while she was in the Army.  Based 
on such evidence, the requirements for a diagnosis of PTSD 
and a medical link between current symptomatology and claimed 
stressors have been met.  38 C.F.R. § 3.304(f).  

Although there is a diagnosis of PTSD related to alleged in-
service stressors in this case, to establish service 
connection there must also be credible supporting evidence 
that the claimed in-service stressors occurred so as to 
support the diagnosis of PTSD.  38 C.F.R. § 3.304(f).  

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that she engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  However, the Board finds that the veteran did 
not engage in combat with the enemy, nor has she contended 
such.  Therefore, the veteran's statements alone are 
insufficient to establish the occurrence of her claimed 
stressors, and her claimed stressors from service must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In this case, the veteran alleges that her PTSD is related to 
sexual abuse and harassment during her first year of active 
service, which began in August 1973.  There is no evidence, 
such as official service department records, that 
unequivocally shows that the alleged abuse occurred.  
However, given the nature of her claim, the provisions of 38 
C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases, are 
applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

After a review of the evidence, the Board finds that the 
veteran has met the requirement of furnishing credible 
supporting evidence that the alleged in-service stressors, to 
which her PTSD diagnosis has generally been attributed, 
occurred.  The question of whether the stressors alleged by 
the veteran actually occurred is a factual determination, and 
VA adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  Wood v. Derwinski, 1 Vet. App. 1909 (1991). 

While there are references in the file to sexual trauma 
during childhood, which the veteran denies the occurrence of, 
the medical records relating to PTSD appear to connect PTSD 
to the alleged stressors of sexual abuse, particularly rape, 
during service.  As this case involves allegations of 
personal assault, as noted above credible evidence of the 
stressor may consist of alternative forms of evidence such as 
records from counseling centers or physicians, statements 
from family members, and records showing behavior changes 
following the claimed assault.  It is the Board's judgment 
that the veteran has furnished alternative forms of evidence 
to corroborate her alleged sexual abuse and harassment, as 
described below.  

In numerous statements and testimony, the veteran has related 
that her traumatic experiences during her initial year of 
active service basically involve sexual assault (i.e., rape) 
and harassment by male superiors.  She described that she was 
raped by one sergeant with whom she worked under as a clerk 
and assaulted and harassed by another sergeant under whom she 
worked in the mess.  The veteran also indicated that during 
service that she never reported any of the incidents of 
sexual abuse and harassment to a military superior.  However, 
as noted previously, she did request reassignment to another 
MOS, ostensibly due to physical problems but with reference 
to emotional strain and inability to function properly under 
her current work conditions.  Further, during service she 
received therapy from a psychologist for substance abuse, 
which was a chronic problem up until she entered private 
rehabilitation in 1993.  

Moreover, the veteran did indicate that she confided in a 
friend about the rape while she was home on leave during that 
initial active service year.  A letter from that friend was 
received into the record during the course of the appeal, 
corroborating the veteran's report of rape and other physical 
assaults and noting her impression at the time that the 
veteran was "nervous and jumpy."  Furthermore, there are 
letters from two brothers, a female friend, and a close male 
friend, who note that many years following the veteran's 
discharge from service she had confided that she had been 
raped during service.  In one statement, her brother stated 
that he had noticed that the veteran was a "changed person" 
between the time she began active service and the next time 
he saw her, as evidenced by her drinking, smoking, and being 
jumpy.  While it cannot necessarily be inferred that such 
symptomatology and behaviors during service were attributable 
particularly to sexual abuse and/or harassment therein, to 
the exclusion of other causes, the Board finds that it is 
conceivable that the veteran's behaviors stemmed from sexual 
assault, as alleged.  

In sum, the Board finds that the veteran's anecdotal evidence 
of sexual abuse and harassment during her initial active 
service year is corroborated through the correspondence, as 
described above.  Additionally, the record is replete with 
medical records showing treatment for alcohol abuse, anxiety, 
and depression, which began, at least in part, during 
service.  Furthermore, information contained in the service 
personnel records is not inconsistent with the occurrence of 
the veteran's alleged personal assault.  While her job 
performance was evaluated as outstanding in the years 
following the alleged abuse, the veteran's explanation that 
she never had major problems with whom she worked during 
service, after she was reassigned to other duties in the 
summer of 1974 and allowed to transfer to another brigade, is 
not necessarily at odds with the occurrence of the abuse as 
alleged.  The fact of the veteran's request for reassignment 
in the summer of 1974, albeit on the stated basis of a back 
disability and conflict with superiors over that issue, lends 
credence to her current report of an underlying difficulty 
with superiors at that time due to sexual abuse - 
particularly given the fact that there were no further 
reports of difficulty with superiors or requests for 
reassignment following her transfer and for the remainder of 
service.   

In regard to the foregoing, the Board finds that there is 
credible supporting evidence that the veteran's claimed in-
service stressor of personal assault actually occurred.  With 
such stressor evidence, in concert with the current diagnosis 
of PTSD related to the in-service personal assault, service 
connection for PTSD may be granted.  Accordingly, the Board 
concludes that there is competent evidence to support the 
veteran's claim of service connection for PTSD.  38 C.F.R. § 
3.304(f).  

B.  Cervical Spine

The veteran claims that her cervical spine disability had its 
onset during service.  She related in statements and in 
testimony that her cervical spine was injured at the time her 
low back was injured, which she claimed was the result of 
physical abuse by a male superior while she was working in 
the mess in spring or early summer of 1974.  

A review of the service medical records show that, while the 
veteran was treated for a low back disability during the 
period in question, there were no complaints, clinical 
findings, or diagnosis of a cervical spine disability.  

Post-service medical records reflect that the veteran was 
seen at the VA in November 1976 and February 1977, soon after 
her service discharge, but these visits pertained solely to 
her low back disability and not to her neck or cervical 
spine.  The veteran was hospitalized at the VA in August 
1982, but the inpatient records refer only to a history of 
lower back pain.  There were no references to a neck or 
cervical spine disability.  In fact, there is no medical 
evidence of a cervical spine disability until 1989, when the 
veteran was seen for neck pain that radiated to the left 
upper extremity.  Private medical records dated in 1989 and 
1990 indicate that the veteran was seen with neck complaints 
after building a dog yard at her home in September 1989 and 
after a fall at her basement steps in December 1989.  These 
records show that the veteran herself reported that her neck 
pain began with these incidents, and that there were no 
references to chronic cervical spine problems prior to them.  
Thereafter, private myelograms and CT scans of the cervical 
spine revealed herniated discs, which culminated in surgical 
diskectomies and fusions in June 1990 and in 1991.  The 
private and VA medical evidence dated since the surgeries 
show ongoing pain and functional limitations due to the 
cervical spine disability.  In fact, the veteran was awarded 
Social Security disability benefits in October 1992, in large 
part due to her cervical spine impairments.  In July 1999, 
her cervical spine disability was aggravated when she 
suffered a whiplash type of injury in a motor vehicle 
accident.  

In August 1997, the veteran underwent a VA examination for 
the express purpose of determining the nature and etiology of 
her cervical spine disability.  The medical doctor noted the 
veteran's report of multiple traumatic injuries to her neck 
while in the service, which she did not report at that time.  
The medical doctor concluded that there was no documentation 
that her injuries were acquired while in the service, so the 
doctor was unable to exclude or include the possibility that 
it was service-related.  In the face of this inconclusive 
opinion, the veteran underwent another VA examination in 
November 2004, again to assess the nature and etiology of her 
cervical spine disability.  This doctor diagnosed chronic 
neck pain and opined that from a review of the record, the 
onset of her neck/cervical spine problems was after injury in 
1989, with exacerbation by a motor vehicle accident in 1999.  
The doctor specifically found no evidence of any connection 
between the veteran's military service and her chronic 
ongoing neck pain.  

The only other medical opinion of record addressing the 
etiology of the veteran's cervical spine disability is a 
letter dated in June 2003 from Dr. R.E.E., a chiropractor.  
He stated that the veteran was a patient of his years ago - 
the early 1980s was his best estimate - and to the best of 
his recollection she had a lot of neck and back pain problems 
with spinal alignment instability.  He stated that the 
veteran had called him months previous to his writing the 
letter to tell him that she had been pushed near the top of 
some stairs and fell down them while she was in the military 
in 1973.  He remarked that "an incident as she described 
would certainly explain her spinal misalignment and 
instability problems which I treated her for in the early 
1980s."  

The Board finds that the opinion of the VA examiner in 
November 2004, when compared with that of the chiropractor, 
is more probative of the issue of whether the veteran's 
cervical spine disability is related to her period of 
service.  The VA doctor had the benefit of review of the 
veteran's entire record when rendering a decision, whereas 
the chiropractor merely had the veteran's report of an 
unsubstantiated incident in service when she allegedly 
injured her neck in a fall.  The chiropractor also relied on 
memory, rather than actual treatment records, when stating 
the reason for the veteran's treatment some 20 years 
previously, which in itself calls into question the accuracy 
of his statements, particularly as he was rather vague in 
identifying the veteran's diagnoses.  Thus, the Board accords 
more weight to the VA examiner's opinion.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a cervical spine disability.  
As noted, medical evidence shows that the veteran's currently 
demonstrated cervical spine disability was initially manifest 
many years after her discharge from service in October 1976.  
In assessing the weight of the medical opinions of record 
that address the etiology of the cervical spine disability, 
the Board finds that the opinion of the VA examiner in 
November 2004, which is unfavorable to the claim, is more 
probative than the other opinion offered by a chiropractor.

The veteran has submitted various statements, to include 
those from two brothers, who indicate that ever since service 
the veteran has had spinal or back problems.  There is no 
indication that the problems specifically involved the 
cervical spine, and the medical evidence has already 
confirmed the existence only of a chronic low back disability 
for which the veteran is service-connected.  While the 
veteran believes that she currently suffers a cervical spine 
disability that had its onset during service, as a layperson, 
she does not have the medical expertise necessary to diagnose 
her condition or give etiology thereof.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current cervical spine 
disability became manifest years after her service and has 
not been medically linked to service.  As the preponderance 
of the evidence is against the claim of service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  A Jaw Disability to Include TMJ

In statements and testimony, the veteran claims that she 
currently has a jaw disability to include TMJ that had its 
onset during her period of military service.  In particular, 
she alleges that her condition was caused by injury at the 
hands of a mess sergeant under whom she worked in 1974.  She 
claims that she was grabbed by the jaws and lifted up off the 
floor and that her cheeks were squeezed against her teeth 
hard enough to cause sores and bleeding inside her mouth.  
She also claims that associated with her jaw problem is that 
of grinding of her teeth, which she asserts began during 
service soon after she was raped.  At her hearing, she 
indicated that she has not ever received any treatment for 
her condition, other than what she had received in service.  

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no competent evidence to show that the veteran has a 
current jaw disability to include TMJ that is etiologically 
related to an injury sustained during service or otherwise 
related to her period of active military service.  That is, 
the preponderance of the evidence is against the veteran's 
claim of service connection for a jaw disability to include 
TMJ.

The service medical records show that on October 7, 1974, the 
veteran was seen initially in the dental clinic with a 
complaint of severe pain in the left cheek for the past three 
days.  The pain returned after a local anesthetic injection 
was administered.  The impression was left masseter myositis 
with spasm.  There was no deviation upon opening the mouth.  
The next day, the pain was not as intense and the mouth 
opening was good.  Three days later, the findings were pain 
and tenderness of the left masseter of unknown etiology.  The 
veteran was discharged to full duty without medications or 
limitations.  After October 1974, there are no service 
complaints, clinical findings, or diagnosis of a disability 
related to the jaw or cheek.  

Post-service medical records show that the veteran was not 
even seen with a complaint related to the jaw until many 
years after her October 1976 discharge from service.  Private 
dental records in September 1998 show that the veteran 
reported that both upper sides were painful.  It appears that 
a doctor (unnamed) had indicated that the veteran grinds her 
teeth and that she is under a lot of stress.  The record 
further indicates that she was to purchase a football 
mouthguard.  Lower bruxism was indicated.  In October 1998, 
she indicated that she was using her football mouthguard.  In 
July 2001, one day after having received dental treatment, 
the veteran's roommate called to report that the veteran was 
experiencing knife-like shooting pain in her jaw and tooth.  

In September 2004, the veteran underwent a VA dental 
examination for the express purpose of ascertaining the 
nature and etiology of any jaw disability.  The veteran 
reported that she had TMJ problems at times.  After a 
comprehensive oral evaluation, the examiner stated that the 
veteran revealed some dental anomalies but that "little in 
the way of TMJ symptoms" was observed.  To the examiner, it 
appeared that most of her problems were stress related.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of a jaw disability to include TMJ.  The VA law and 
regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Moreover, the Board notes that, in 
regard to the VA examiner's comment about the veteran having 
"little in the way of" TMJ symptoms, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, complaints 
and/or findings of jaw pain alone are insufficient in 
demonstrating that the veteran in this case has a diagnosed 
disability for which service connection may be established.  

The veteran's statements during this appeal to the effect 
that she has a jaw disability to include TMJ that is 
attributable to her period of service lacks probative value, 
particularly in light of the absence of a current diagnosis 
of a jaw disability.  Further, as a lay person, she is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  The Board further observes that the single 
occasion during service when the veteran was seen for 
complaints related to the cheek and jaw was in October 1974.  
At that period of time, she had been a couple of months 
removed from serving in the mess under the sergeant who she 
alleged had assaulted her, causing a jaw disability.  

The Board concludes that there is no competent evidence 
showing that the veteran currently has a jaw disability to 
include TMJ that can be related to service.  The weight of 
the evidence is against the veteran's claim of service 
connection.  As such the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for headaches, 
the claim is denied.

As new and material evidence has been received, the claim of 
entitlement to service connection for a jaw disability to 
include TMJ is reopened, and to that extent only the appeal 
is granted.  

Service connection for a jaw disability to include TMJ is 
denied.  

Service connection for PTSD is granted.  

Service connection for a cervical spine disability is denied.  


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the 
severity of the low back strain at issue.  

First, a more contemporary examination is indicated with 
regard to the veteran's service-connected low back strain.  
She has disagreed with the rating assigned to her low back 
disability.  The Board is of the opinion that the most recent 
VA examination of November 2004 is inadequate for rating 
purposes.  The examiner diagnosed the veteran with chronic 
low back pain.  On evaluation of the veteran's lumbar range 
of motion, the clinical findings showed that the lumbar spine 
was quite limited, but the examiner had commented that the 
testing was "unreliable" due to the veteran's report of 
"constant pain."  In the conclusion, the examiner remarked 
that it was impossible to estimate with accuracy the degree 
to which back pain was affecting the veteran's functional 
status in the face of her overall clinical picture.  The 
examiner felt that the veteran had some type of underlying 
diffuse pain syndrome versus somatization disorder.  A 
preliminary review of the file does indeed indicate that the 
veteran has received treatment for fibromyalgia.  

Prior to evaluating the veteran according to the pertinent 
criteria, it is necessary to obtain a medical opinion 
addressing the degree of limitation of motion of the 
veteran's low back attributable to her service-connected low 
back strain, as distinguished from other disorders such as 
fibromyalgia, if present.  To that end, the examination 
should adequately portray - in terms of the degree of 
additional range of motion loss due to pain on use or during 
flare-ups (see 38 C.F.R. § 4.40) - the functional loss 
resulting from service-connected disability, as well as 
consider other factors such as weakened movement, excess 
fatigability, and incoordination (as set forth in 38 C.F.R. 
§§ 4.45, 4.59).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Second, after a preliminary review of the record on appeal, 
the Board finds that the RO has not apprised the veteran of 
the redefined obligations of the VA, as contained in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), in regard to her claim.  
The VCAA redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  VCAA notice was 
furnished in January 2002 and June 2003, but the notice was 
inadequate insofar as it failed to notify the veteran of what 
information or evidence is needed to substantiate her claim.  
Thus, on remand, the RO must ensure compliance with the 
notice provisions contained in the VCAA, to include sending 
any additional letters to the veteran, as deemed appropriate.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is noted that the issue on appeal arises from a notice of 
disagreement as to the rating assignment following the grant 
of service connection for low back strain, and as such, 
represents a "downstream" issue as referenced in VAOPGCPREC 
8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 
25,180 (May 5, 2004), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, it does not appear that the veteran 
was provided with the 38 U.S.C. § 5103(a) notice, or notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the low back strain at issue.  
As these questions are involved in the present appeal, the 
issue must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to include an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what information and 
evidence not previously provided to the 
Secretary is necessary to substantiate 
her claim, and assisting the veteran by 
obtaining identified evidence to 
substantiate her claim for a higher 
rating for the low back strain.  The 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should 
also include an explanation as to the 
information or evidence needed to 
establish an effective date for the low 
back strain, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Thereafter, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination in order to determine the 
nature and severity of the service-
connected low back strain.  The claims 
folder must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.  

(a) The examiner should, to the extent 
possible, report low back ranges of 
motion and include comment as to the 
presence and degree or absence of any 
objective evidence of pain, as well as 
the presence and degree or absence of 
incoordination, weakness, fatigue, 
atrophy or skin changes, attributable to 
the service-connected low back strain as 
distinguished from any other 
musculoskeletal pain syndrome (such as 
fibromyalgia), if present.  The examiner 
should comment as to the presence or 
absence of additional functional 
impairment on use or during flare-ups.  
The examiner should comment as to the 
presence or absence of ankylosis.  The 
examiner should specifically identify any 
evidence of neuropathy or other 
neurological deficit due to the service-
connected low back strain, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  The 
examiner should indicate whether 
additional evaluation is in order to 
address one or more chronic orthopedic or 
neurologic manifestations found on 
examination, and, if so, identify the 
specialty examination(s) warranted.

(b) If intervertebral disc syndrome is 
found to be attributable to the service-
connected low back strain, the examiner 
should elicit history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  If 
intervertebral disc syndrome is present 
in more than one spinal segment related 
to the veteran's service-connected low 
back strain, provided that the effects in 
each spinal segment are clearly distinct, 
the examiner should evaluate each segment 
on the basis of chronic orthopedic or 
neurologic manifestations.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the appeal as to 
the propriety of the evaluation assigned 
to the service-connected low back strain, 
to include consideration of the former 
and revised criteria for evaluating 
spinal disabilities.  If the benefits 
sought are not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case.  The veteran and 
her representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


